DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 12/07/2021, has been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the filament which wraps around the radiopaque marker (as recited in claim 14) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Claim Objections
Claims 2-7, 10, 11, and 24 are objected to because of the following informalities:  The claims recite the limitation of “the range.”  There is a lack of proper antecedent basis for this limitation.  The limitation should be corrected to recite “a range.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7, 9-11, 23, and 24, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
[Claims 2 and 3]  The claims recite the limitation of “the first inclined junction” in the 1st and 2nd lines of the claims.  There is insufficient antecedent basis for this 
[Claim 5]  The claim recites the limitation of “a second inclined junction having a midpoint within the range of from about 80 mm to about 100 mm.”  The examiner is unable to determine the metes and bounds of the claim, since it is unclear how the distance of this range is intended to be referenced.  For purposes of examination, it is interpreted the limitation recites “within the range of from about 80 mm to about 100 mm from the distal end.”
[Claim 9]  The claim recites the limitation of “the axial ends” of the first proximal tubular segment.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, the examiner is unable to determine the metes and bounds of the claim, since it is unclear if the limitation refers to portions of the proximal end, portions of the distal end, or both ends, of the first proximal tubular segment.  For purposes of examination, it is interpreted that the first inclined junction and the second inclined junction can be located at either the proximal or distal ends of the first proximal tubular segment.
[Claim 23]  Claim 23 recites the limitation "the marker band" in the 1st and 2nd
[Claim 23]  The claim recites the limitations of “a leading edge” and “a trailing edge” in the 2nd and 3rd lines of the claim, respectively.  The examiner is unable to determine the metes and bounds of the claim, since it is unclear where and/or what these surfaces are intended to be located and/or encompass.  For purposes of examination, it is interpreted that “a leading edge” refers to a distal side of the tubular body, and “a trailing edge” refers to a proximal side of the tubular body.  
[Claim 24]  The claim recites the limitation of “a leading edge” in the 2nd line of the claim.  The examiner is unable to determine the metes and bounds of the claim, since it is unclear if this limitation refers to the same or different “leading edge” recited in claim 23, upon which claim 24 depends.  For purposes of examination, it is interpreted that the “leading edge” of claim 24 is the same as the “leading edge” of claim 23.
[Claims 4-6]  The claims are rejected based upon their dependency from claim 2.
[Claims 10 and 11]  The claims are rejected based upon their dependency from claim 9.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 17, and 18, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walen et al. (PGPub 2018/0242962).
[Claim 1]  Walen teaches an enhanced flexibility catheter (figure 6, item 20), comprising:
an elongate flexible tubular body (figure 6, items 24/26), having a proximal end, a distal end, a longitudinal axis and a side wall defining a central lumen (figures 4 and 6; paragraph [0073]);
the elongate flexible tubular body (figure 6, items 24/26) comprising an outer jacket (figure 6, item 26) formed from a plurality of axially adjacent tubular segments (figure 6, item 72);
wherein a distal end face of a first proximal tubular segment (see annotated figure below) and a proximal end face of an adjacent distal tubular segment (see annotated figure below) are inclined at a non normal angle with respect to the longitudinal axis (see annotated figure below), and joined together to form an inclined junction (“first inclined junction”; see annotated figure below) between the first proximal tubular segment and the adjacent first distal tubular segment (see annotated figure below).

    PNG
    media_image1.png
    275
    865
    media_image1.png
    Greyscale

[Claims 17 and 18]  Walen teaches the limitations of claim 1, upon which claims 17 and 18 depend.  In addition, Walen discloses the outer jacket (figure 6, item 26) is formed from at least nine discrete tubular segments (figure 6, item 72) (figure 6; paragraph [0085]; “In one embodiment, the inner tube 24 has fourteen apertures 42 and thirteen bottoming segments 44.  For the articulating region 23 in the outer tube 26, the outer tube 26 has a greater number of apertures 70 forming the bottoming segments 72.”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Walen et al. (PGPub 2018/0242962).
[Claims 2-5]  Walen teaches the limitations of claim 1, upon which claims 2, 4, and 5 depend.  Although disclosing first and second inclined junctions (see annotated figure above), Walen does not specifically disclose the midpoint of said junctions within the claimed ranges of distances from the distal end.

[Claims 6 and 7]  Walen teaches the limitations of claim 4, upon which claims 6 and 7 depend.  Although disclosing first and second inclined junctions (see annotated figure above), Walen does not specifically disclose the angle of inclination of said junctions, relative to the longitudinal axis.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to cause the device of Walen to have the first inclined junction inclined within a range of from about 10 degrees to about 20 degrees from the longitudinal axis and to have the second inclined junction inclined within a range of from about 20 degrees to about 30 degrees from the longitudinal axis, 
[Claim 9]  Walen teaches the limitations of claim 4, upon which claim 9 depends.  In addition, Walen discloses the first inclined junction and the second inclined junction are formed at the axial ends (see 112, 2nd rejection interpretation above) of the first proximal tubular segment (see annotated figure above).
[Claims 10 and 11]  Walen teaches the limitations of claim 9, upon which claims 10 and 11 depend.  Although disclosing a first proximal tubular segment (see annotated figure above), Walen does not specifically disclose an axial length of the segment within the claimed ranges.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to cause the device of Walen to have a first proximal tubular segment have an axial length within a range of from about 20 mm to about 40 mm, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a .

Claims 8, 12-16 and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Walen et al. (PGPub 2018/0242962), in view of Yang et al. (PGPub 2017/0239440).
[Claims 8, 19, and 20]  Walen teaches the limitations of claims 1 and 17, upon which claims 8, 19, and 20, depend.  Walen does not specifically disclose a difference in durometer between a proximal tubular segment and a distal tubular segment.
However, Yang teaches an enhanced flexibility catheter (figure 30, item 3000) having proximal and distal tubular segments (figure 30, items 3022/3026/3028/3030/3032/3034/3036/3038), wherein the difference in durometer between a proximal one of the tubular segments and a distal one of the tubular segments is at least 30D, decreasing in durometer proximally to distally (paragraphs [0013], [0184], [0193], [0194], [0198]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the structure taught by Walen, to have 
[Claim 12]  Walen teaches the limitations of claim 1, upon which claims 12 depends.  Walen does not specifically disclose an axially extending filament within the side wall.
However, Yang teaches an enhanced flexibility catheter (figure 30, item 3000) having proximal and distal tubular segments (figure 30, items 3022/3026/3028/3030/3032/3034/3036/3038), comprising an axially extending filament (figure 31c, item 3042) within a side wall (figure 31c, items 3012/3014/3024), extending at least about the most distal 10 cm of the length of the catheter (paragraph [0185]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the structure of Walen, to have included an axially extending filament, as taught by Yang, in order to provide increased control and safety, by allowing for a means for providing improved tension support and resistance to elongation under tension (Yang; paragraph [0185]).
[Claim 13]  Walen and Yang teach the limitations of claim 12, upon which claim 13 depends.  Walen does not specifically disclose a tubular radiopaque marker in the side wall.
However, Yang teaches a tubular radiopaque marker (figure 30, item 3040) in the side wall (figure 31c, items 3012/3014/3024) (paragraphs [0181], [0182]).

[Claims 14 and 15]  Walen and Yang teach the limitations of claim 13, upon which claims 14 and 15 depend.  Yang further discloses the filament (figure 31c, item 3042) is comprised of multiple fibers and wraps around the marker (figure 30, item 3040) (figure 30; paragraphs [0185]-[0187]).
[Claim 16]  Walen and Yang teach the limitations of claim 12, upon which claim 16 depends.  In addition, Yang discloses the side wall (figure 31c, items 3012/3014/3024) further comprises an inner liner (figure 31c, item 3014) and a spring coil (figure 31c, item 3024), and the filament (figure 31c, item 3042) extends axially in between the coil (figure 31c, item 3024) and the inner liner (figure 31c, item 3014) (figure 31c; paragraph [0186]).
[Claims 21 and 22]  Walen teaches the limitations of claim 1, upon which claims 21 and 22 depend.  Walen does not specifically disclose the failure strength of the catheter under tension.
However, Yang teaches an enhanced flexibility catheter (figure 30, item 3000) having proximal and distal tubular segments (figure 30, items 3022/3026/3028/3030/3032/3034/3036/3038), wherein the catheter can withstand at least 5 pounds of tension before failure (paragraphs [0013], [0189]).

[Claim 23]  Walen and Yang teach the limitations of claim 13, upon which claim 23 depends.  In addition, Yang discloses an axial length of the marker band (figure 30, item 3040) on a leading edge (see 112, 2nd rejection interpretation above) side of the tubular body is at least about 20% longer than an axial length of the marker band (figure 30, item 3040) on a trailing edge (see 112, 2nd rejection interpretation above) side of the tubular body (figure 30).  (The examiner notes “an axial length of the marker band” has not been defined.  Lacking any further limitations in the claim, the examiner notes that there exists “an axial length” on a “leading edge” side of the marker band which is at least 20% longer than “an axial length” on a “trailing edge” side of the marker band.)
[Claim 24]  Walen and Yang teach the limitations of claim 23, upon which claim 24 depends.  Although teaching a marker band with an axial length on a leading edge side of a tubular body, Walen and Yang do not specifically disclose an axial length within the claimed range.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to cause the device of Walen and Yang to have the axial length of the marker band on a leading edge side of the tubular body be within the range of from about 1 mm to about 5mm, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON E FLICK whose telephone number is (571)270-7024. The examiner can normally be reached M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        01/25/2022